Name: Commission Implementing Regulation (EU) NoÃ 766/2012 of 24Ã July 2012 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Patata di Bologna (PDO)]
 Type: Implementing Regulation
 Subject Matter: Europe;  consumption;  regions of EU Member States;  marketing;  plant product
 Date Published: nan

 24.8.2012 EN Official Journal of the European Union L 229/6 COMMISSION IMPLEMENTING REGULATION (EU) No 766/2012 of 24 July 2012 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Patata di Bologna (PDO)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the second sentence of Article 9(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1) of Regulation (EC) No 510/2006, the Commission has examined Italys application for the approval of amendments to the specification for the protected designation of origin "Patata di Bologna", registered under Commission Regulation (EC) No 228/2010 (2). (2) The application concerns the amendments to the description of the product of the protected designation of origin "Patata di Bologna" and involves changes to the single document. (3) The Commission has examined the amendment in question and decided that it is justified. Since this concerns a minor amendment, in accordance with Article 9(2) of Regulation (EC) No 510/2006, the Commission may adopt it without using the procedure set out in Articles 6 and 7 of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin "Patata di Bologna" is hereby amended in accordance with Annex I to this Regulation. Article 2 The consolidated single document setting out the main points of the specification is set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2012. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 69, 19.3.2010, p. 1. ANNEX I The following amendments to the specification for the protected designation of origin "Patata di Bologna" have been approved: The changes for the individual elements are as follows: Water: the method of analysis to be used by the laboratory is specified. Protein: the protein content range is changed to 0,9-2,6 % and the method of analysis to be used by the laboratory is specified. Fat: a range of 0,09-1,12 % of edible potato; only the maximum value is changed. The current detection limit of the selected method of analysis is 0,1 % and concentrations below this limit are therefore non-determinable. Given that the true attainable minimum is unknown, it is considered appropriate to indicate only the maximum value. The method of analysis to be used by the laboratory is specified. Carbohydrates: the carbohydrate content range is extended from 13,5-17,0 % to 8,0-19,0 %. Regarding the analysis, it is specified, moreover, that analytical data are obtained by subtraction from 100 of the water, ash, fat, protein and fibre values (obtained, in turn, through the specified methods of analysis). Thus the proposed changes in minimum and maximum values of certain parameters also involve a variation in the value range for carbohydrates. Dietary fibre: the range defining the fibre content is extended from 2,2-2,7 % to 0,9-4,0 %. The method of analysis to be used by the laboratory is specified. Minerals: It is considered appropriate no longer to indicate each mineral in parenthesis and to replace the term §minerals § with the term §crude ash §, specifying the method of analysis to be used and redefining the values. The wider value range for crude ash, which is to be used as a parameter for mineral content, stems from the need to take account of the various factors that might influence its content. Given the difficulty of determining with precision the different variables which may influence the content of ash, an extended content range seems both appropriate and necessary, as does specifying a procedure not only of sampling but also of preparing the sample prior to analysis. Of the individual minerals listed in the previous version of the product specification for the §Patata di Bologna § PDO, it is considered appropriate to indicate only the mineral which is present in substantial quantities and characterises the potato's nutrient value, i.e. potassium (K), expressed as K in mg/100 g of edible potato. The minimum value is 250 mg/100 g, determined by means of §EPA 3015A/EPA 6010B § analysis. Vitamins: the term §vitamins § is too generic. It is proposed, therefore, that this parameter no longer be used since analytical determination of all the vitamins present in the product would have a significant impact on the cost of analysis, without producing relevant data in terms of nutrition and characterisation. Nor would an analysis of vitamin C (L-ascorbic acid), the vitamin with the highest concentration in the tuber, provide data capable of characterising the product, given that several unrelated parameters (duration of storage, method of analysis, seasonal conditions, rapid degradation during analytical detection) have an incidence on its content. Dry matter: the value indicated in parenthesis is removed since this information is redundant and contradicts the above-mentioned parameter for water content in the average composition per 100 g of edible potato. ANNEX II SINGLE DOCUMENT COUNCIL REGULATION (EC) No 510/2006 PATATA DI BOLOGNA EC No: IT-PDO-0105-0934-02.01.2012 PGI ( ) PDO ( X ) 1. Name Patata di Bologna 2. Member State or third country Italy 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.6 Fruit, vegetables, cereals, whether or not processed 3.2. Description of product to which the name in (1) applies The product must be of the Primura variety and must be identifiable from its physical appearance, its chemical composition and its organoleptic characteristics, in accordance with the following specifications: shape of tubers: regular elongated oval with superficial, shallow eyes; smooth and intact skin without any external defects altering its characteristics; size of tubers: homogeneous, between 40 mm and 75 mm; firm texture with a colour ranging from white to pale yellow; good keeping qualities. The average composition per 100 g of edible potato is as follows:  Water 70,0-85,0 %; laboratory method as laid down by the Ministerial Decree of 27 May 1985 (Italian Official Gazette No 145, 2.6.1985);  Protein 0,9-2,6 %; laboratory method specified as ISO 937 - 1978 (E) and AOAC official method No 932.08;  Maximum fat content 1,12 %; laboratory method specified as ISTISAN 1996/34 p. 41-43;  Carbohydrates 8,0-19,0 %; analytical data obtained by subtraction from 100 of the water, ash, fat, protein and dietary fibre values;  Dietary fibre 0,9-4,0 %; laboratory method specified as AOAC 985.29 17th edition 2003;  Crude ash 0,4-1,45 %; method of analysis specified as ISTISAN 1996/34 p. 77-78 and ISO 936:1998 (E);  Potassium (K), with a minimum value of at least 250 mg/100 g product; method of analysis specified as EPA 3015A and EPA 6010B. The Primura variety is the symbol of the Patata di Bologna thanks to its appealing appearance on the plate, average dry matter content, firmness, typical but not over-pronounced flavour and its good keeping qualities. These characteristics are the result of cultivation in suitable soils which have remained unchanged over the years and thanks to which the potato still satisfies market requirements. 3.3. Raw materials (for processed products only)  3.4. Feed (for products of animal origin only)  3.5. Specific steps in production that must take place in the defined geographical area All steps, from sowing to final harvest of the tubers, must take place in the geographical area of production. 3.6. Specific rules concerning slicing, grating, packaging, etc. Preparation and packaging must take place in the Province of Bologna. Correct packaging is essential to preserving the excellent organoleptic and commercial qualities of the Patata di Bologna PDO. Local operators have acquired a wealth of knowledge regarding the correct handling and transport of the product, management immediately following harvest and cold storage to reduce moisture loss. This knowledge and the related on-site practices allow the qualities of the Patata di Bologna PDO to be preserved while respecting its natural physiological processes. 3.7. Specific rules concerning labelling When marketed for consumption, the Patata di Bologna must be packed in:  bags of 4 kg, 5 kg, 10 kg and 25 kg with a central printed band of at least 10 cm in width;  nets of 0,5 kg, 1 kg, 1,5 kg, 2 kg and 2,5 kg;  vertbags, quickbags, girsacs and bags of 0,5 kg, 1 kg, 1,5 kg, 2 kg, 2,5 kg and 5 kg;  trays of 0,5 kg, 0,75 kg and 1 kg;  boxes and baskets of 10 kg, 12,5 kg, 15 kg, 20 kg and 25 kg. Packaging must bear the words: Patata di Bologna followed by D.O.P. and the logo comprising a stylised image of a potato crossed by two diagonal red and blue bands. The specifications for the colours are as follows:  the yellow of the stylised potato is Pantone Yellow 116 C, quadricolour 0/20/100/0;  the red of the first diagonal band is Pantone Warm Red C, quadricolour 0/100/100/0;  the blue of the second diagonal band is Pantone Blue 286 C, quadricolour 100/70/0/0. Any text must be in Avenir typeface, normal and bold. The mark on packaging must not be less than 20 mm along its base and the Patata di Bologna D.O.P. text must be in characters larger than any other text on the label. 4. Concise definition of the geographical area The Province of Bologna. 5. Link with the geographical area 5.1. Specificity of the geographical area The Bologna plain enjoys moderate spring temperatures from the end of February/beginning of March which are ideal to ensure that the seed potatoes sown during that period sprout properly. During the period of maximum plant growth (April to June), temperatures reach 25 °C to 28 °C, promoting the development and growth of the tubers and steady ripening. Rainfall, which is spread throughout the year, favours cultivation during the period of initial plant growth when tubers first begin to form. It also guarantees the replenishment of groundwater aquifers and allows preparation of the soils before the potatoes are sown. Further, thanks to its natural streams and rivers (the Idice, Reno, Gaiana, Fossatone, Quaderna, Rido, Sillaro, Samoggia and Savena) as well as canals constructed for irrigation purposes (the Emiliano-Romagnolo Canal), the region enjoys good water supply for cultivation in spring and summer, the period in which the need is greatest. The morphological characteristics of the soils, predominantly alluvial and stratified and therefore rich in oxygen, create very favourable conditions for the development of the potato. 5.2. Specificity of the product The §Patata di Bologna § is obtained exclusively from the Primura variety. Well adapted to the soil and climatic conditions of the production area, this variety has become the symbol of the §Patata di Bologna §. As regards organoleptic qualities, the pulp of the §Patata di Bologna § keeps particularly well and tends to be non-floury, making it suitable for many types of food preparation such as frying, steaming and baking. Its typical but not over-pronounced flavour and its good keeping qualities are a result of cultivation in suitable soils and the use of farming methods with a long tradition, thanks to which it has established itself as a reference product on the market. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The characteristics of the Patata di Bologna PDO, such as its smell, flavour and the intense colour of the potato itself and of its skin, are the result not only of genetics but also of the environment in which it is grown (soil, climate, cultivation techniques, storage conditions), hence the clear link of the Patata di Bologna to the Province of Bologna. Potato-growing in the Province of Bologna has a long tradition, thanks to the area's particularly suitable soils, the excellent quality and organoleptic characteristics of certain varieties and the traditional cultivation techniques used by growers. The potato-growing tradition in the Province arose from the need to feed the population, particularly when wheat harvests were poor (wheat invariably being seen as a staple food) and from the conviction that potato-growing would be of benefit to the Province in the sense that it would no longer have to rely on food purchased from elsewhere. The link was gradually strengthened through the hard work of the growers, who developed step by step almost perfect cultivation methods, increasingly efficient equipment adapted to the product, cutting-edge techniques for storing the product and marketing structures able to exploit fully the products commercial and quality characteristics, thanks in particular to the high level of specialisation in the area. Thanks to the special environment, a result of the interaction between the soil (pedology and hydrography) and the climate (rainy during the autumn-winter period, with moderate spring temperatures from as early as the end of February and optimal temperatures, i.e. around 25 °C, during the formation of the tubers), the potato grown here develops physical characteristics (texture, grain size) as well as organoleptic characteristics (particular smell and flavour) giving it a particular quality. As described in a work by Contri (1817), the soils of the Province of Bologna are suitable for potato-growing because potatoes thrive in low land, already drained and raised by alluvial deposits, characteristic of the Province's reclaimed land. Changes to the land over time have produced lowland areas of alluvial deposits from rivers and streams originating in the Apennines and still flowing today. These soils have a medium to fine texture, a good depth and are well drained. They are alkaline, contain organic material and are rich in the nutritional elements essential to potatoes, such as potassium which is present in large quantities, phosphorus and nitrogen. Such conditions are ideal for growing potatoes, not least by virtue of their bunched roots, lack of a taproot and their dense system of root hairs. Historical and cultural references Potato-growing spread in the Province of Bologna in the early nineteenth century, promoted in particular by the agronomist Pietro Maria Bignami, who introduced the potato to farmers. Alongside its use as animal feed, it found its way onto the table. From the end of the eighteenth and throughout the nineteenth century various scholars described the positive and negative points of the potato, but it was particularly as a result of the work of Contri, a circular of the Papal Legate Cardinal Opizzoni (1817) and a practical description of potato-growing by Benni that the area devoted to potato-growing saw a notable increase. Mention should also be made of the works of Berti-Pichat and Bignardi on potato-growing in the Province of Bologna, published in the second half of the nineteenth century. By 1900, cultivation of this crop had fulfilled its potential and had become for the whole Province, from the plain to the hills and mountains, an important source of revenue for the local rural economy. A whole branch of the economy grew up around the potato and modern storage and marketing structures adapted to the efficient handling of the product were developed. Reference to publication of the specification The Ministry launched the national objection procedure with the publication of the amendment application regarding the Patata di Bologna PDO in Official Gazette of the Italian Republic No 263 of 11 November 2011. The full text of the product specification is available on the following web site: http://www.politicheagricole.it/flex/cm/pages/ServeBLOB.php/L/IT/IDPagina/3335 or by going direct to the home page of the Ministry of Agricultural, Food and Forestry Policy (www.politicheagricole.it) and clicking on QualitÃ e sicurezza (on the top right of the screen) and then on Disciplinari di Produzione allesame dellUE.